DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Non-Patent Literature (NPL) titled “Evolo: Final Report” (Evolo), which was published on April 23, 2009.
The Evolo document discloses a hydrofoil system, comprising a fuselage having an elongate shape with a longitudinal axis. As seen in the figures on pages #88, 89, 164-167, 175, 190-191 and 226, the fuselage has a propeller mounted at one end that is driven by a motor situated inside the fuselage, the hydrofoil system also comprising a first wing extending laterally from the fuselage at the opposite end to the propeller, and a tail wing that is connected to the fuselage by a tail strut, wherein the tail wing is positioned beyond the end of the fuselage to which the propeller is attached. The fuselage is configured for attachment to a mast, so that the mast extends from the fuselage in a direction substantially orthogonal to the longitudinal axis and also substantially orthogonal to the first wing (see the unnumbered sheet numbers 2, 3 and 6 in the Evolo document, as well as p-167 and p-169 of Evolo). The mast is configured to attach to the opposite side of the fuselage to a location where the tail strut joins the fuselage, wherein the hydrofoil system has a direction of travel such that the end of the . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Evolo, as described above, in view of Aoki et al. (US 11,097,822 B2).
The Evolo document discloses a hydrofoil system, comprising a fuselage having an elongate shape with a longitudinal axis, the fuselage having a propeller mounted at one end, the hydrofoil system further comprising a first wing extending laterally from the fuselage at the opposite end to the propeller, and a tail wing that is connected to the fuselage by a tail strut (see the figures on page #88, 89, 175 and 226). The propeller is driven by a motor situated inside the fuselage (see the figures on pages 190-191).
Evolo, however, does not provide sufficient detail on how the motor is mounted within the fuselage, or a key arrangement that prevents the motor from rotating within the fuselage.
Aoki et al. discloses a hydrofoil system, comprising a motor [22] housed in a fuselage [32, 33, 34], and a propeller driven by the motor. A coupling arrangement [87, 88] – broadly considered to be a key arrangement – couples the motor within the fuselage, which also prevents the motor from rotating within the fuselage (see Fig 6, Fig 7 and Fig 11). The motor has cables that extend outside the fuselage (Fig 15).

It would have been obvious to a person skilled in the art before the effective filing date of the invention to use a key arrangement for mounting the motor Evolo within the fuselage, as taught by Aoki et al. Having such an arrangement would have provided an efficient mechanism for mounted the motor in a safe and secure manner, which would have also prevented the motor from rotating within the fuselage, thereby avoiding any damage to the motor.
Re claim 2, the tail wing of modified Evolo is positioned beyond the end of the fuselage to which the propeller is attached. 
Re claim 3, the fuselage of modified Evolo is configured for attachment to a mast, so that the mast extends from the fuselage in a direction substantially orthogonal to the longitudinal axis and also substantially orthogonal to the first wing (see sheet numbers 2, 3 and 6 – all unnumbered pages – in the Evolo document, as well as p-167 and p-169 of Evolo).
Re claim 4, the mast is configured to attach to the opposite side of the fuselage to a location where the tail strut joins the fuselage. 
Re claim 5, the hydrofoil system has a direction of travel such that the end of the fuselage to which the first wing is attached is a forward end and the end to which the propeller is mounted is a rear end. 
Re claim 7, the propeller is driven by a shaft that is driven by the motor, the shaft being substantially aligned with the longitudinal axis of the fuselage (see the figure on p-191)
	Re claim 15, a main body is connected to the hydrofoil system by a mast. 
Re claim 19, the tail strut of modified Evolo comprises a fin that extends from the fuselage and an extension that connects the tail wing to the fin (see the figure on p-226).





Claims 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Evolo in view of Aoki et al. (US 11,097,822 B2), and further in view of Montague et al. (US 10,597,118 B2).

Montague et al. discloses a hydrofoil system, comprising a motor [1512] housed in a fuselage, and a propeller driven by the motor. The motor has cables that extend outside the fuselage. The wiring and the threaded mechanism on the motor are broadly considered to be the key arrangement that prevents the motor from rotating within the fuselage (see Fig 15B; and col. 29, lines 35-37). The motor also includes a gearbox [1514] that is connected to a motor shaft (Fig 15B; and col 30, lines 53-62)
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the modified hydrofoil of Evolo with a gearbox, as further taught by Montague et al. Having such an arrangement would have allowed one to obtain higher torque with a wide variety of motor sizes and different rpm.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Evolo, as modified above by Aoki et al. (US 11,097,822 B2), and further in view of DE102016012068 A1 (‘068), as cited by Applicant.
The Evolo hydrofoil system, as modified above by Aoki et al., comprises a fuselage, a motor with cables, and a propeller driven by the motor. The modified Evolo hydrofoil, however, does not disclose a removable sealing system to inhibit water ingress to the motor at the location where the cable is connected. 
	

DE ‘068 shows a removable sealing system for marine use, comprising an end cap [47, 48] that seals against an inside surface of a housing, the end cap comprising a hole through which the cable passes, a deformable gland seal [16] that is fitted about the cable and within the hole, and a seal cap [14, 23] that clamps the gland seal within the hole, thereby compressing 
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the modified Evolo hydrofoil with a removable sealing system, as further taught by DE ‘068. Having such a sealing system would have protected the motor and electrical system from water damage. With such an arrangement in place, the plurality of cables of modified Evolo would be able to pass through the holes in the end cap, the gland seal and seal cap in a protected manner. 


Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are either not persuasive, or are moot in view of new ground of rejection.
Applicant's Argument: Applicant has argued that Evolo does not teach the fuselage as having an elongate shape with a longitudinal axis (claims 1, 16 and 18). Evolo, on p-88, shows that the fuselage is almost spherical with a very slight point towards the front end, which cannot be described as elongate. If the wing were to be included as part of the fuselage, then the length would be similar to the width.
Response: It is first noted that a shape that is "almost spherical" can still be elongate if its length is greater than its width (for example, an egg). Evolo, on p-88, similarly shows a fuselage whose length is greater than its width, and therefore, such is considered as having an elongate shape.
Applicant may also note that the Evolo document (as attached by examiner in the previous Office action) shows multiple design variations of the fuselage with elongate shapes. For example, see sheet numbers 2, 3 and 6 (all unnumbered pages) in the Evolo document, in 

Applicant's Argument: Applicant has further argued that Evolo does not teach a first wing extending laterally from the fuselage at the opposite end to the propeller (claim 1). Evolo, on p-88, shows that the wing does not extend from the fuselage at the opposite end to the propeller. Rather, the wing extends from all sections of the fuselage and primarily from the portion closest to the propeller. 
Response: The claim language requires that the first wing extends laterally from the fuselage at the opposite end to the propeller, but it does not necessarily confine or limit the entire wing to the opposite end. In the present case, the first wing extends laterally “at least” from the opposite end.
	Additionally, as noted above, the Evolo document shows multiple design variations. In particular, Fig 1, Fig 2 and Fig 6 (on unnumbered sheet no. 2, 3 and 6 of Evolo) show a first wing that extends laterally from, and also confined to, the opposite end. 
Further, page no. 164-167 of Evolo also show different design variations of the elongate fuselage a first wing that extends laterally from, and is confined to, the opposite end.


Applicant's Argument: Applicant contends that Evolo (on pages 88, 175, and 226) is a model that has not been built and does not house a motor. 
Response: As long as there is a teaching available in any form, whether in a document or a video, it is not necessarily to build a working model. Even if several figures just show a propeller shroud/guard without depicting a propeller within, the Evolo document is clear throughout that its watercraft is propelled by a propeller that is powered by a motor.


Applicant's Argument: Regarding claim 3 and claim 16, Applicant has argued that Evolo does not teach that the mast that extends from the fuselage in a direction substantially orthogonal to the longitudinal axis.
Response: See sheet numbers 2, 3 and 6 (all unnumbered pages) in the Evolo document, as well as p-167 and p-169 of Evolo, which show a mast that extends from the fuselage in a direction substantially orthogonal to the longitudinal axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AJAY VASUDEVA/Primary Examiner, Art Unit 3617